IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE D. BRINKLEY,                  §
                                       §      No. 476, 2017
      Defendant Below,                 §
      Appellant,                       §      Court Below: Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      Cr. ID No. 1412017874 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: May 1, 2018
                          Decided:   July 10, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

      (1)    This appeal is from the Superior Court’s order of October 23, 2017

denying the appellant’s motion for correction of sentence. The Court has considered

the appellant’s opening brief, the appellee’s motion to affirm, and the Superior Court

record—including the transcript of the appellant’s guilty plea and sentencing—and

has concluded that the Superior Court’s judgment should be affirmed.

      (2)    On June 30, 2016, the appellant, Jermaine Brinkley, pled guilty to eight

criminal offenses and was sentenced. The sentence included a total minimum

mandatory penalty of ten years of Level V incarceration—two years for each of the
five class B felony offenses to which Brinkley pled guilty.1 Brinkley did not appeal

the sentence.

         (3)     In September 2017, Brinkley filed a motion for correction of sentence

asking the Superior Court to issue an order “clarifying” that the five two-year terms

of minimum mandatory incarceration were meant to be served concurrently. In

support of his request, Brinkley attached a copy of the June 30 automated sentence

order, which stated “ALL SENTENCES OF CONFINEMENT SHALL RUN

CONCURRENT.”

         (4)     By corrected sentence order dated October 17, 2017, the Superior Court

deleted the statement “ALL SENTENCES OF CONFINEMENT SHALL RUN

CONCURRENT” from the June 30 automated sentence order. After correcting the

June 30 sentence order, the Superior Court denied Brinkley’s sentence correction

motion on the basis that the corrected sentence order accurately reflected the

sentence imposed on June 30, 2016. This appeal followed.

         (5)     The Superior Court is authorized to correct a clerical error in an

automated sentence order to make the record conform to the actual sentence

imposed.2 In this case, it is clear from the record that the Superior Court sentenced

Brinkley to five consecutive two-year terms of minimum-mandatory Level V


1
    11 Del. C. § 4205(b), (d).
2
    Del. Super. Ct. Crim. R. 36; Gibbs v. State, 229 A.2d 502, 504 (Del. 1967).

                                                  2
incarceration for his class B felony convictions.3 The Superior Court’s corrected

sentence order did not illegally enhance the sentence, as Brinkley would have this

Court conclude.

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                                  BY THE COURT:
                                                  /s/ Leo E. Strine, Jr.
                                                  Chief Justice




3
  See Guilty Plea and Sentencing Tr. at 10, 12, 17, 22–24 (June 30, 2016). The record suggests
that the clerical error may have occurred because the parties requested—and the Superior Court
agreed—that the sentence in this case should run concurrently with a sentence imposed on March
15, 2015 in another of Brinkley’s cases. See id. at 5, 11, 24.

                                              3